Mr. Justice Westcott
delivered the opinion of the court.
The cases of Basnett and others against the City of Jacksonville, one of which is reported in 19 Fla., 664, and the other in the same report as that containing this case, (p. 525,) disposes of all of the questions raised in this case as to the constitutionality of chapter 3477, Laws, under which the tax for general municipal purposes was here assessed and levied by the City of Pensacola. The only other tax to which objection is urged here by appellant, is the tax assessed and levied to pay interest upon new bonds of the city, issued in lieu of old bonds.
Neither of the parties to this appeal give us a statement of the case, and we are therefore to 'some extent embarrassed in the statement of it. There seems to have been an agreement to refund the bonded debt of the city made prior to the 8th of December, 1882, but we cannot find it in this record ; so also an ordinance was passed by the Board of Aldermen of the City, entitled an ordinance to levy and collect a special tax to pay the interest upon the bonded debt of the City of Pensacola, under the agreement for refunding, approved December 8,1882. Chapter 3313 of the Laws, which was approved March 3,1881, provided *554“ that from and after the passage of this act it shall be unlawful for any City or Town Council to pass any ordinance or resolution imposing a special tax for any purpose without first giving notice by publication in a newspaper for at least thirty days, or by posting for thirty days in one or more public places in such city or town.” It is admitted that the notice here required was given of the first ordinance .passed in reference to this debt. This ordinance fixed the tax to be levied at one per cent, upon the real and personal property of the city. In March, 1883, this ordinance was amended by reducing the tax to five mills instead of one cent. The point is now made that not only must there have been notice of the original ordinance, to levy and collect a tax of one per cent., but that there should have been notice also of the amending ordinance reducing it. Our view of this matter is that this was no “ special ” tax, within the meaning of the statute.
Sections 18 and 19 of chapter 1688, Laws, as amended by sections 6 and 7 of chapter 3024, Laws, and section 20 of chapter 1688, Laws, regulated the matter of the issue of bonds by cities, and the assessing and collecting of taxes for the payment of the principal and interest on the same. Section 18, as amended by section 6, authorizes the City Council, with the approval of two-thirds of the registered voters of the city actually voting, to issue bonds for various purposes, among which, we think, is included the purpose for which the bonds here were authorized, viz: a compromise ot an existing bonded debt, and an issue of new bonds for a smaller amount of principal. What the interest of the old bonds was, we cannot ascertain from this record. Section 19 as amended by section 7, requires that the amount to be issued, as well as the issuing of such bonds, shall be submitted to the qualified electors of the city in such manner and after such public notice as may be *555deemed necessary by the City Council. Section 20 of chapter 1688 makes it the duty of the City Council to assess and collect such taxes from the citizens and upon the property within the city, as is necessary for the payment of the interest upon, as well as the final payment of said bond, with a proviso that all property shall be taxed upon the principle established by State taxation.
"We have here legislation authorizing the creation of an indebtedness by the corporation, and the Legislature in express terms fixes the amount to be levied, that is, such a sum as is necessary to pay interest aud principal of the bonds, both of which are ascertainable by reference to the municipal records. The citizen knows the amount already. He has voted upon the question. This is not a special tax “ imposed by an ordinance or resolution of a city or town council.” It is an annual tax, imposed under the statute, to meet an acknowledged and fixed indebtedness of the city, as much so as any other expense which the annual taxes are expected to meet. A special tax, within the meaning of this statute, is for a sum not embraced in the usual annual expenses, mid incurred by the city under its genei’al powers, the purpose of the Legislature being to require the municipality to keep the people informed in the matter of the imposition of taxes to pay particular expenses not belonging to the usual annual budget of the city. An annual or other special notice is not requisite to the validity of an ordinance providing for the collection of a tax to pay the interest and principal of the bonded debt of the city.
Objection is urged to the tax because all the holders of the old bonds were to be included in the compromise under the proclamation of the Mayor, and if they are not so included, there is no authority in the city to tax for the new bonds. The notice given or proclamation made, does not, in terms, *556recite as a condition to issuing the new bonds that the holders of all the old bonds shall accept the new bonds. The question of issuing new bonds was submitted to the people under a proclamation of the Mayor, in which the Mayor and “ Board of Aldermen ” recite that “ the Board has satisfactory assurances that the holders of bonds and coupons of the City of Pensacola,” issued under an act approved January 3d, 1853, as well as the holders of judgments founded on said bonds, are willing to accept in discharge and satisfaction thereof new bonds upon the following terms. Then follows the conditions or “ terms ” upon which the exchange is to be made. The new bond was to be issued at the rate of forty cents for each dollar of the old bonds, coupons and judgment with accrued interest. They were to be payable in thirty years at rates of interest named, and the time and place of payment of bonds and coupons were to be fixed by the Mayor. That the issue was not to exceed $280,000, and that a special tax shall be annually levied, pui'suant to the provisions of the second section of the act of the Legislature of January 3, 1853, to pay the coupons, the coupons to be receivable in the payment of such tax, as well as all other city taxes, fines, penalties, forfeitures and licenses. It is thus seen that the recital constituted no part of the “ terms ” or condition upon which the new issue is to be made, the recital being merely that the Board were assured that the holders of the old issue of bonds would accept such bonds as to the issue of which the electors of the city were to express their willingness or dissent.
These proceedings to authorize new bonds, were had under sections 18 and 19 of chapter 1688, Laws, amended by sections 6 and 1 of chapter 3024, Laws; and section 20 of chapter 1688. These sections contain the conditions upon which bonds are to be issued. The questions to be *557submitted to the qualified electors ai'e the issue of the bonds, the amount to be issued, and the law is that “should two-thirds of the votes actually cast by said electors be in favor of issuing the bonds and the amount proposed to be issued, then and in that event it shall be lawful for them to be issued, otherwise not.” How the tax was to be assessed, what the tax was, whether special oí’ otherwise, whether it was under one law or another, and whether all the holders of the debt, for the retirement of which the new bonds were to be issued, were or were not willing to make the exchange, were not questions to be submitted to the electors. These things were controlled by the general lawT of municipal corporations, and the statutory power of the Mayor and and City Council. As a matter of course the bond must have been for a municipal purpose or expense. The matter of the assessment and collection of the tax was, by the law, section 20, ch. 1688, Laws, left to the council after the bonds were authorized. The electors were not required to vote as to that.
The issue of new bonds, we think, is legal. As to them, the Courts of the United States are not entertaining jurisdiction, and so long as the council keeps within the terms of section 20, chapter 1688, Laws, and the other statutes, in the assessing and collecting the tax, the courts should, not interfere. Whether, therefore, a court of equity has jurisdiction or not, the order of the Circuit Court is right.
Looking at the whole matter, we doubt whether one citizen tax-payer alone, in a suit to which neither the city or its bondholder^ are parties, and to which only himself and an officer of the city are parties, can be heard to assail and set aside a compromise of a bonded indebtedness of the city by which the debt is to be reduced hundreds of thousands of dollars.
*558The order denying the injunction is affirmed, and the case will he remanded for further proceedings.